Dismissed and Memorandum Opinion filed April 5, 2007







Dismissed
and Memorandum Opinion filed April 5, 2007.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-00018-CV
____________
 
LEO IWUJI, CRISTINA IWUJI, AND
JULIANA IWUJI, Appellants
V.
 
AIRLINE CENTER, INC., Appellee
 

 
On Appeal from County
Civil Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
826,460
 

 
M E M O R A N D U M   O P I N I O N
This is an attempted appeal from a judgment signed
September 15, 2007.  The record reflects appellant filed an untimely motion for
new trial on November 30, 2006.  The notice of appeal was due October 16,
2006.  See Tex. R. App. P. 26.1. 
Appellant=s notice of appeal was filed January 2, 2007.
The notice of appeal must be filed within thirty days after
the judgment is signed when appellant has not filed a timely motion for new
trial, motion to modify the judgment, motion to reinstate, or request for
findings of fact and conclusion of law.  See Tex. R. App. P. 26.1




Appellants=notice of appeal was not filed timely. A
motion for extension of time is necessarily implied when an appellant, acting
in good faith, files a notice of appeal beyond the time allowed by Rule 26.1,
but within the fifteen-day grace period provided by Rule 26.3 for filing a
motion for extension of time.  See Verburgt v. Dorner, 959 S.W.2d 615,
617-18 9 (1997) (construing the predecessor to Rule 26).  Appellants= notice of appeal
was not filed within the fifteen-day period provided by Rule 26.3.
We note that in their docketing statement appellants claim
they filed a motion for new trial on October 16, 2006.  That motion would be
timely, but the notice of appeal still would be late.  If a timely motion for
new trial were filed, the notice of appeal would have been due December 14,
2006.  The notice of appeal was filed January 2, 2007, a date that is not
within fifteen days of December 14, 2006.  Id.  Accordingly, with or
without a timely motion for new trial, the notice of appeal was not timely
filed.
On February 12 , 2007, notification was transmitted to all
parties of the court=s intent to dismiss the appeal for want of
jurisdiction.  See Tex. R. App.
P. 42.3(a).  Appellant did not file a response.[1] 
The record conclusively demonstrates that this court lacks jurisdiction over
this appeal so any response would be futile.
This court may dismiss the appeal on its own initiative for
want of jurisdiction.  Because the record conclusively demonstrates this court
does not have jurisdiction to entertain the appeal, the appeal is ordered
dismissed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed April 5, 2007.
Panel consists of Justices Frost,
Seymore, and Guzman.




[1]  Appellants were granted a thirty-day extension of
time to file a response, until March 22, 2007.  On March 22, 2007, appellants
sought another extension, for sixty days.  That extension was denied.